Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 	In claim 6, replace “claim 5” in line 1 with –claim 1--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to Reese (EP-1710263) discloses a polyurethane rubber comprising the reaction product of 20 to 90% by weight of polybutadiene polyol (b), 90 to 20% by weight of an NCO-terminated prepolymer based on 4,4-MDI (a), and 3 to 20% by weight of 1,4-butanediol based on the weight of component (b) (0013, 0020, 0094-0096). The content of each reactant overlaps the claimed amount, for example when the urethane elastomer comprises 60% by weight of polybutadiene polyol, the amount of isocyanate component would be 40% by weight (40/60+40) = 40% by weight and the content of 1,4-butanediol would range from 1.8-12% by weight.  Reese prefers the prepolymer method and the polybutadiene polyol is used to prepare the prepolymer, which is different than the claim.  Also, Reese fails to teach the block copolymer formed from a polybutadienol and a cyclic ester. 
A person of ordinary skill in the art would not have adopted the one-shot process as taught in Schyzcher when preparing the polyurethane elastomer of Reese.  The one-shot process provides variable alternating sequences of copolymer polyol, isocyanate, and chain extender that is different than elastomer of Reese.  Further, the use of the block copolymers in a one shot method allows for easier production and more water imbibition that is not taught or suggested by the prior art of record.  Accordingly, the claims are found allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763